952 N.E.2d 751 (2011)
In the Matter of Jerry T. DROOK, Respondent.
No. 27S00-1008-DI-430.
Supreme Court of Indiana.
September 8, 2011.

PUBLISHED ORDER EXTENDING RESPONDENT'S SUSPENSION FOR ADDITIONAL TEN DAYS WITH AUTOMATIC REINSTATEMENT
This disciplinary action against Respondent was resolved by this Court's approval of a Conditional Agreement under which Respondent was suspended from the practice of law for 30 days, effective August 10, 2011, with automatic reinstatement. See Matter of Drook, 949 N.E.2d 354 (Ind. 2011). Respondent's suspension is due to expire on September 9, 2011. On August 22, 2011, the Commission filed an "Objection to Automatic Reinstatement and Motion for Rule to Show Cause" pursuant to Admission and Discipline Rule 23(4)(c). Respondent filed a response on August 26, 2011, and the Commission filed a reply on September 6, 2011.
Respondent admits that he mailed, and thereby filed and served, an appellant's brief in a case before the Court of Appeals on August 10, 2011the date his suspension took effectunder the mistaken belief that his suspension began on August 12. A violation of a disciplinary suspension, even if merely careless, will not be condoned. The Court concludes that Respondent's suspension should be extended by ten days, followed by automatic reinstatement, unless the Commission files a notice before that date that there are other grounds for objection or that Respondent's description of the events is incomplete or inaccurate.
For Respondent's violation of this Court's suspension order, the Court extends Respondent's suspension from the practice of law for an additional ten days, beginning September 9, 2011. At the conclusion of the period of suspension, provided the Commission has not filed a notice, as described above, and there are no other suspensions then in effect, Respondent shall be automatically reinstated to the practice of law, subject to the conditions of Admission and Discipline Rule 23(4)(c). All other provisions of this Court's original suspension order shall remain unchanged.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.